Exhibit 10-a SHORT TERM INCENTIVE PLAN Plan Effective:January 1, 1984 Revisions Effective:November 18, 2005 SHORT TERM INCENTIVE PLAN 1. Purpose.The purpose of the Short Term Incentive Plan (the "Plan") is to provide Eligible Employees with incentive compensation based upon the achievement of financial, service, and operating performance levels and management effectiveness. 2. Definitions.For purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context clearly indicates otherwise: Award Year."Award Year" shall mean the calendar year for which performance is used to determine one's award under the Plan. Chairman."Chairman" shall mean the Chairman of the Board of AT&T Inc. Committee."Committee" shall mean the Human Resources Committee of the Board of AT&T Inc. Eligible Employee."Eligible Employee" shall mean an Officer and any other individual who is participating in the Plan as of September 1, 2005.Notwithstanding the foregoing, the CEO of AT&T Inc. (CEO) may, from time to time, exclude any Officer or group of Officers from being an Eligible Employee under this Plan.Further, an employee of a company acquired by AT&T shall not be considered an Eligible Employee unless designated as eligible by the CEO. Officer. "Officer" shall mean an individual who is designated as an officer of AT&T or of any AT&T subsidiary for compensation purposes on AT&T’s records. Retirement. "Retirement" shall mean the termination of an Eligible Employee's employment with AT&T or any of its subsidiaries, for reasons other than death, on or after the earlier of the following dates:(1) the date a participant has attained age 55, and, for an individual who becomes a participant on or after January 1, 2002, has five (5) years of service, or (2) the date the Eligible Employee has attained one of the following combinations of age and service at termination of employment on or after April 1, 1997, except as otherwise indicated below: Net Credited Service Age 10 years or more 65 or older 20 years or more 55 or older 25 years or more 50 or older 30 years or more Anyage With respect to an Eligible Employee who is granted an EMP Service Pension under and pursuant to the provisions of the AT&T Pension Benefit Plan - Nonbargained Program ("AT&TPBP") upon termination of Employment, the term "Retirement" shall include such Eligible Employee's termination of employment. Termination Under EPR.In determining whether an Eligible Employee’s termination of employment under the Enhanced Pension and Retirement Program (EPR) is a Retirement for purposes of this Plan, five years shall be added to each of age and net credited service (NCS).If with such additional age and years of service, (1) an Eligible Employee upon such termination of employment under EPR is Retirement Eligible according to the AT&T Supplemental Retirement Income Plan (SRIP) or (2) the Eligible Employee upon such termination of employment under EPR has attained one of the following combinations of age and service, Actual NCS + 5 Years Actual Age +5 Years 10 years or more 65 or older 20 years or more 55 or older 25 years or more 50 or older 30 years or more Anyage then such termination of employment shall be a Retirement for all purposes under this Plan and the Eligible Employee shall be entitled to the treatment under this Plan afforded in the case of a termination of employment which is a Retirement. AT&T."AT&T" shall mean AT&T Inc. 3. Eligibility. Each Eligible Employee who during an Award Year was in active service may be eligible for an award under the Plan, as provided under Section 4 below. Employees are not rendered ineligible by reason of being a member of the Board. 4. Awards. The Committee with respect to Officers, or the Chairman with respect to non-Officer Eligible Employees, shall approve a Target Award for each employee eligible for an award under the Plan for each Award Year that the Committee or the Chairman, as applicable, intends to make awards. The Target Award applicable to an employee otherwise eligible for an award under the Plan for an Award Year shall be prorated over the Award Year or the employee shall be ineligible for an award, as follows: (1)become eligible or ineligible for an award under Plan or change from one eligible position to another after the beginning of the Award Year prorate according to time of active service in each eligible positionto the nearest half month (2)inter-company transfers prorate for each respective entities’ performance according to time of active service at each entity to the nearest half month (3)receipt ofDisability Benefits for more than three months in an Award Year prorate to the day based on service while not receiving Disability Benefits (4)receipt ofDisability Benefits for three months or less in an Award Year no reduction is applicable Target Award (5)Retirement prorate to date of Retirement (6)leave of absence prorate to date leave commences and from date leave ceases unless otherwise provided by the Committee or the Chairman, as applicable (7)death during an Award Year prorate to date of death (8)dismissal for cause during or after an Award Year no award (9)termination with severance payment prorate to date of termination (10)resignation with no severance payment no award (11)mandatory termination at age 65 Prorate to date of termination A percentage of the Target Award for each Award Year to be distributed to the award recipient will be determined by the Committee, or Chairman, for Officers and non-Officer Eligible Employees, respectively, based upon achievement of performance levels during such Award Year of criteria established by the Committee, or the Chairman, respectively. The criteria established by the Committee for Officers, or the Chairman with respect to non-Officer Eligible Employees, upon which the percentages of the Target Awards referred to above are determined shall give due regard, as the Committee, or the Chairman, as applicable, deems appropriate, to one or more of the following for the Award Year: (a) Financial performance of AT&T, individual operating entities thereof and/or AT&T and its consolidated subsidiaries. (b) Service performance of AT&T and of individual operating entities; or other appropriate operating performance criteria for entities where service performance is not relevant. (c) Other criteria in lieu of or in addition to the above as determined by the Committee or the Chairman, as applicable. The Committee then with respect to Officers, or the Chairman with respect to non-Officer Eligible Employees, shall determine the payout of Awards in such amounts and to such of the Eligible Employees as each may determine in its sole discretion.Awards shall be paid in cash in the calendar year the awards are determined, except to the extent that an Eligible Employee has made an election to defer the receipt of such award pursuant to the AT&T Salary and Incentive Award Deferral Plan or other AT&T deferred compensation plan. The award to be distributed to an individual may be more or less in the Committee's or the Chairman's discretion, as applicable, including no award, than the percentage of the Target Award determined for such individual; for example, the Committee or the Chairman, as applicable, may approve an award greater than the Target Award, adjusted for performance, based on individual performance. 5.Adjustments. (a) In order to assure the incentive features of the Plan and to avoid distortion in the operation of the Plan, the Committee or the Chairman, as applicable, may make adjustments in the criteria established for any Award Year, whether before or after the end of the Award Year, to the extent the Committee or the Chairman, as applicable, deems appropriate, to compensate for or reflect any extraordinary changes which may have occurred during the Award Year which significantly alter the basis upon which performance levels were determined.Such changes may include, without limitation, changes in accounting practices, tax laws, or other laws or regulations, or economic changes not in the ordinary course of business cycles. (b) In the event of any change in outstanding shares of AT&T by reason of any stock dividend or split, recapitalization, merger, consolidation, combination or exchange of shares or other similar corporate change, the Committee or the Chairman, as applicable, shall make such adjustments, if any, that the Committee or the Chairman, as applicable, deems appropriate in the performance levels established for any Award Year. (c) The Senior Executive Vice President-Human Resources (or his or her successor) may approve a new Target Award for any Eligible Employee whose position is modified by changes in job responsibilities, reorganization, or otherwise; provided, however, such authority may not be exercised for positions with a total compensation market rate exceeding $2.0 million (in such a case the new Target Award shall be approved by the Committee). 6.
